DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 16/473271 filed 6/25/19.  
Claims 1-18 are pending and have been fully considered.
Drawings
The Drawings filed on 6/25/19 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10-18 recites “The beauty instrument”; it is unclear how applicant’s invention appears to indicate the standard for measuring the degree intended.  Applicant is required to further bring clarification and/or correction to claims.  The Examiner is of the position that the difference of each claim was only with regard to the definition of the subject-matter for which protection is sought and/or in respect of the terminology used for the features of that subject-matter.  Therefore, said claims and their respective dependent claims will be examine as such, i.e. device claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 103(a) as being obvious over SHEBAN (CN2442668Y; 8/2001) in view of GAOQUAN ET AL. (CN103208373A; 7/2013) and TOUR ET AL. (US PG PUB 20140313636) in their entirety.  Hereby referred to as SHEBAN, GAOQUAN and TOUR.  

Regarding claims 1-18:
SHEBAN teaches in para [0004] that the purpose of this utility model is achieved as: a steam refinement and acceleration device for beauty, including a small steam generator, an alternating current or direct current high-voltage power supply, and a steam nozzle, connected between the small steam generator output port and the steam nozzle. There is a steam pipe, and at least a pair of discharge electrodes are installed in the steam pipe and the steam nozzle. The electrodes are in the shape of needles, sheets or rings. The electrode material is molybdenum wire or carbon fiber or graphite (i.e. single layer of graphene) or conductive metal. 1-5 pairs of discharge electrodes are installed on different sections of the steam pipeline. 1-2 pairs of discharge electrodes are installed on the same section of the steam pipe. A mounting hole is drilled on each pair of electrode bases on the steam pipeline, and the electrodes covered with silicone rubber tubes are installed and supported in the hole, and the exposed electrodes extend into the steam pipeline and correspond one by one. High voltage power supply. The steam pipeline is formed by connecting a section of soft rubber tube on both sides and a section of hard rubber tube in the middle, and the set electrode seat and the hard rubber tube form an integral structure.
Although, SHEBEN teaches a small device with graphene electrodes, nevertheless GAOQUAN teaches the long felt need and great significance for the development of electronic devices to develop a capacitor with a higher capacitance and a smaller volume to replace the aluminum electrolytic capacitor.
GAOQUAN further teaches in para [0002] a graphene electrode and a preparation method and application thereof. [0004] With the demand for multifunctional portable electronic devices, the preparation of high-efficiency, low-cost, long-life, more compact and miniaturized electronic circuits have become an urgent task. Therefore, it is of great significance for the development of electronic devices to develop a capacitor with a higher capacitance and a smaller volume to replace the aluminum electrolytic capacitor. Supercapacitors, also known as electric double-layer capacitors or electrochemical capacitors, store energy by accumulating charges on the interface between the electrolyte and electrodes under the action of an external electric field. Because its energy storage process is reversible and does not undergo chemical reactions, supercapacitors can be repeatedly charged and discharged tens of thousands of times. At the same time, its specific energy density is several orders of magnitude higher than that of aluminum electrolytic capacitors. Although these excellent properties make supercapacitors have potential advantages to replace aluminum electrolytic capacitors, their practical application in AC line filters is limited due to their large internal resistance and poor frequency response. Therefore, how to design and fabricate supercapacitors with low internal resistance and fast frequency response is an urgent problem to be solved. The emergence of new materials provides new ideas for solving this problem. Graphene, that is, single-layer graphite, is a new type of carbon material composed of sp 2 hybridized carbon atoms interconnected to form a monolayer thick two-dimensional honeycomb structure. Graphene has set off a huge research upsurge in new energy storage materials due to its ultra-high specific surface area, extraordinary electrical conductivity and excellent mechanical properties. Using graphene as the electrode material of supercapacitors, through the regulation of its structure and morphology, it can improve the transmission capacity of electrons and ions, reduce the internal resistance of supercapacitors and improve the speed response performance, which is expected to replace aluminum electrolytic capacitors to achieve AC filter performance (also see claims 1-10).
Having the combination of SHEBAN and GAOQUAN, further motivation one of ordinary skill in the art to recognize that graphene electrodes are multifunctional as taught in TOUR.
TOUR further discloses in EXAMPLE 2 how multifunctional these graphene nanotube electrodes can be.  
TOUR teaches in para [0014] graphene-carbon nanotube materials that are components of a capacitor, such as a two -electrode electric double-layer capacitor (EDLC). In some embodiments, the capacitor may have an impedance phase angle of -81.5 degrees at a frequency of 120 Hz.  [0017] and FIG. 3 provides the electrical properties and supercapacitor device characterization of the graphene.  [0025], [0121] and FIG. 11 shows a scheme for fabricating two -electrode electric double-layer capacitors (EDLC); wherein the capacitors that incorporate the graphene-carbon nanotube materials may have various arrangements (para [0122].
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to recognize SHEBAN, GAOQUAN and TOUR are from the same endeavor relating to a graphene electrode and a preparation method and application thereof; and one of ordinary skilled in the art would recognize SHEBAN, GAOQUAN and TOUR graphene electrodes to be used according to the manufacture’s desire.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
In addition, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parteThibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In In re Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable
Also, the claimed changes in the sequence of performing steps is considered to be prima facie obvious because the time at which a particular step is performed is simply a matter of operator preference, especially since the same result is obtained regardless of when the step occurs. See Ex parte RUBIN, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results)
Furthermore, "[l]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  
Additionally, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)  See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) As set forth above, the preamble language “a lubricant system comprising” is a statement of intended use which carries no patentable weight in composition claims. (see MPEP 2111.02)
Finally, design choice in the absence of new or unexpected results; was held to be prima facia obviousness; as stated in the MPEP § 2144.04.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771